UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-1916


ANTONYA HERRING,

                Plaintiff - Appellant,

          v.

VICKI MONTGOMERY, Individually and in her official capacity
as CEO/Director, Central State Hospital,

                Defendant - Appellee,

          and

CENTRAL STATE HOSPITAL; BERNADETTE SPRUILL, Individually and
in her official capacity as Head Supervisor, Forensic Unit,
Central State Hospital; S. YARATHRA, M.D., Individually and
in his official capacity as Chief Psychiatrist, Forensic
Unit, Central State Hospital,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:14-cv-00738-JAG)


Submitted:   February 28, 2017              Decided:   March 3, 2017


Before GREGORY, Chief Judge, KING, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
JeRoyd W. Greene, III, ROBINSON AND GREENE, Richmond, Virginia,
for Appellant.   Mark R. Herring, Attorney General of Virginia,
Rhodes B. Ritenour, Deputy Attorney General, G. William Norris,
Jr., Gregory C. Fleming, Senior Assistant Attorneys General,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Antonya       O.     Herring          appeals    the     district      court’s      order

granting summary judgment to Vicki Montgomery on her employment

discrimination claim raised pursuant to 42 U.S.C. § 1983 (2012).

Finding no error, we affirm.

       We “review[] de novo [a] district court’s order granting

summary judgment.”               Jacobs v. N.C. Admin. Office of the Courts,

780 F.3d 562, 565 n.1 (4th Cir. 2015).                          “A district court ‘shall

grant summary judgment if the movant shows that there is no

genuine    dispute          as       to   any    material      fact   and    the    movant      is

entitled to judgment as a matter of law.’”                            Id. at 568 (quoting

Fed. R. Civ. P. 56(a)).                      “A dispute is genuine if a reasonable

jury    could    return          a    verdict     for    the    nonmoving     party.”           Id.

(internal quotation marks omitted).                            In determining whether a

genuine issue of material fact exists, “we view the facts and

all justifiable inferences arising therefrom in the light most

favorable       to    .     .    .    the    nonmoving      party.”         Id.    at    565    n.1

(internal       quotation            marks    omitted).         However,     “the       nonmoving

party    must        rely       on    more      than    conclusory     allegations,            mere

speculation, the building of one inference upon another, or the

mere existence of a scintilla of evidence.”                           Dash v. Mayweather,

731 F.3d 303, 311 (4th Cir. 2013).                             When a “district court’s

grant of summary judgment disposed of cross-motions for summary

judgment, we consider each motion separately on its own merits

                                                   3
to determine whether either of the parties deserves judgment as

a   matter     of    law.”      Defenders            of    Wildlife       v.    N.C.    Dep’t    of

Transp., 762 F.3d 374, 392 (4th Cir. 2014) (internal quotation

marks omitted).

       Montgomery        did     not      take       the         allegedly      discriminatory

employment      actions        at   issue       in        this    case.        Instead,       those

actions were taken by Montgomery’s subordinates.                                 Thus, Herring

was required to demonstrate that (1) Montgomery had knowledge

that her subordinates engaged in “conduct that posed a pervasive

and        unreasonable        risk       of         constitutional             injury,”        (2)

Montgomery’s         response        to     the           knowledge       was     sufficiently

inadequate to amount to deliberate indifference, and (3) there

was    a    causal   link      between     the       supervisor’s         inaction       and    the

constitutional injury.              Wilkins v. Montgomery, 751 F.3d 214, 226

(4th Cir. 2014) (internal quotation marks omitted).

       We conclude that Herring failed to raise a genuine dispute

of material fact to hold Montgomery liable for her subordinates’

actions.         While       Herring      does        proffer          some    inconsistencies

regarding       employment          decisions             that     Montgomery          personally

approved,      and      that    Montgomery            did        not   follow     the    written

personnel policies at all times, these facts alone cannot show

that       Montgomery     condoned        any        discriminatory            intent    of     her

subordinates.           Montgomery         did       not     sign       the    personnel       form

documenting Herring’s assignment to Ward 8.                                   In light of the

                                                 4
large nursing staff employed by the hospital, it was perfectly

reasonable for Montgomery to delegate to the Director of Nursing

the task of assigning work to nurses.                 Thus, the district court

correctly     held    that     Herring       failed     to     proffer     evidence

establishing a basis to hold Montgomery personally liable under

§ 1983.

     Accordingly,      we    affirm    the   district     court’s      order.     We

dispense    with     oral    argument    because       the     facts     and    legal

contentions    are   adequately       presented   in     the   materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         5